Citation Nr: 0001666	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  96-50 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Mr. Stephen A. Dunnigan, 
Attorney 


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
October 1979 to December 1982.

In March 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, denied the 
veteran's petition to reopen a previously denied claim for 
service connection for a psychiatric disorder.  He appealed 
to the Board of Veterans' Appeals (Board).

In his November 1996 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran requested a hearing at the RO 
before a Member of the Board.  The RO scheduled his hearing 
for November 1997, but he canceled it.  He later requested 
another hearing, which the RO scheduled for February 1998, 
but he also canceled that hearing.  The RO thereafter gave 
him and his representative an opportunity to reschedule the 
hearing and/or to submit additional evidence concerning the 
claim.  They did not; so, after applying a revised standard 
for reopening claims (see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998)), the RO forwarded the case to the Board for 
appellate consideration based on the evidence of record.  
See 38 C.F.R. § 20.704(e) (1999).


FINDINGS OF FACT

1.  In May 1991, the RO denied the veteran's claim for 
service connection for a psychiatric disorder; later that 
month, the RO notified him of the decision, and of his 
procedural and appellate rights, and he did not timely 
appeal.

2.  The evidence that has been added to the record since the 
May 1991 RO decision is either duplicative of evidence that 
was on file when that decision was made or does not tend to 
show that the veteran has a psychiatric disorder as a result 
of his service in the military.


CONCLUSIONS OF LAW

1.  The RO's May 1991 decision denying the veteran's claim 
for service connection for a psychiatric disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).

2.  As new and material evidence concerning this claim has 
not been submitted, the requirements to reopen it have not 
been met.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from an injury sustained or a disease contracted while on 
active duty in the military, or for disability that is 
attributable to a preexisting injury or disease that was 
aggravated during service.  38 U.S.C.A.§§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Psychoses, such as a bipolar disorder, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The RO initially denied the veteran's claim for service 
connection for a psychiatric disorder in May 1991.  The RO 
based its decision, in part, on a review of his service 
medical records (SMRs)-which indicated that he received 
treatment during 1981 and 1982 for transient situational 
anxiety, i.e., stress brought on by tension.  His doctors 
also referred to his condition as anxiety ("panic") 
attacks, paroxysmal atrial tachycardia (PAT), 
hyperventilation syndrome, an immature personality disorder 
with extreme anxiety, etc.  His SMRs also showed that he 
received counseling for abuse of drugs and that, in November 
1982, after his situational anxiety persisted, he was ordered 
to undergo a mental status evaluation to determine whether he 
should be administratively discharged from the military 
due to recurrent conflicts and inappropriate behavior towards 
his female supervisors and peers at his job.  The evaluating 
psychologist determined in December 1982 that, although there 
was no clinical evidence of a mental disorder, per se, 
the veteran should be administratively discharged from the 
military, which he was later that month.

Other evidence considered by the RO was the veteran's March 
1991 application for VA compensation or pension benefits, 
wherein he alleged that his psychiatric impairment was a 
residual of his service in the military.  He also alleged 
that he had continued to experience psychiatric symptoms 
during the years since his discharge-thereby warranting 
service connection.  As further support for his claim, he 
submitted records of treatment he received in March 1991, 
while hospitalized at a VA medical center (VAMC), for a 
generalized anxiety disorder and a bipolar disorder.

In denying the claim, the RO noted-among other things-the 
absence of any medical nexus evidence linking the currently 
diagnosed psychiatric disorder to the symptoms and diagnoses 
noted during service.  Later in May 1991, the RO notified the 
veteran of its decision, and of his procedural and appellate 
rights.  He did not timely appeal; thus, the RO's decision 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.302, 20.1103.

In November 1995, the veteran petitioned the RO to reopen his 
claim.  The RO denied his petition in March 1996, and this 
appeal ensued.

If evidence that is both "new and material" is presented or 
secured with respect to a claim that, as here, has been 
denied by the RO and not timely appealed, the Secretary of VA 
shall reopen the claim and review the former disposition of 
it.  See 38 U.S.C.A. § 5108.  The provisions of section 5108 
require consideration of all evidence since the last final 
denial in order to determine whether the claim must be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993); Glynn v. Brown, 
6 Vet. App. 523, 528-29 (1994).  Hence, the dispositive issue 
in this case is whether new and material evidence has been 
submitted since the May 1991 RO decision that would permit 
the reopening of the claim for service connection for a 
psychiatric disorder.

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  The two-step analysis involves two questions:  
(1) Is the evidence at issue "new," that is, not of record 
at the time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record; and, (2) 
Is it "material," i.e., is it relevant and probative of the 
issue at hand, and which, by itself or in connection with the 
evidence previously assembled, is so significant it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Although 
records show the RO included this as a requirement for 
reopening the claim when denying the petition in March 1996, 
which, at the time, was in accordance with the case law of 
the United States Court of Appeals for Veterans Claims 
(Court)-formerly, the United States Court of Veterans 
Appeals-records show the RO also has considered the claim 
under the revised standard discussed in Hodge and provided 
the veteran a Supplemental Statement of the Case (SSOC) in 
July 1999 discussing the reasons for continuing to deny his 
petition to reopen his claim, even considering it under that 
standard.  Obviously then, he is not prejudiced by the 
Board's decision to go ahead and consider his claim under the 
Hodge standard as well.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The evidence associated with the claims file since the May 
1991 RO decision consists of:  a) various written statements 
from the veteran and his representative; b) medical records 
concerning treatment he received at the VAMC in March 1991; 
c) numerous additional medical records concerning treatment 
he received at VA and private facilities on other occasions; 
and d) records from the Social Security Administration (SSA) 
concerning his claim for disability benefits and supplemental 
security income.

The numerous written statements from the veteran and his 
representative do not constitute new evidence because they 
merely reiterate contentions and arguments that were made 
prior to the RO denying the claim in May 1991.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  The veteran-and 
those representing him or acting on his behalf-always have 
alleged that he has a psychiatric disorder (however 
diagnosed) as a result of his service in the military, 
claiming that it initially was manifested during service and 
has persisted ever since his discharge.  Consequently, 
additional written testimony to this same effect, 
when previously acknowledged, is not new.  Furthermore, as 
neither he nor his representative are shown to possess the 
necessary medical expertise or training to competently render 
an opinion on medical causation-to link any currently 
diagnosed psychiatric disorder to his service in the 
military-their allegations purporting to do so also are not 
material.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Although the veteran apparently has some nursing 
training and worked in the National Guard as a medic 
(according to the June 1995 SSA decision), he is not shown to 
have any specialized training in diagnosing, or treating, 
psychiatric disorders.  Where, as here, resolution of the 
claim turns on such a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously denied claim.  See Hickson v. West, 
11 Vet. App. 374, 378 (1998); Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

The medical records concerning treatment the veteran received 
at the VAMC in March 1991 also are not new because the RO 
considered that evidence prior to denying his claim in May 
1991.  Most of the remainder of the medical evidence 
submitted pertains to treatment (both at private and VA 
facilities) he has received for various psychiatric 
conditions since about January 1991.  However, that evidence, 
although new, since it was not considered by the RO in its 
May 1991 decision, is not material because it does not 
contain any competent medical opinion whatsoever 
etiologically linking any of the psychiatric conditions 
diagnosed (whether it be a personality disorder, cyclothymia, 
a bipolar disorder, anxiety/panic attacks, abuse of drugs and 
alcohol, etc.) to his service in the military.  See 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996).  Service 
connection for a condition claimed requires, not only 
evidence of relevant disease in service, and medical evidence 
of current disability, but also medical evidence linking 
the current disability to service.  See Epps v. Gober, 126 
F.3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  None of the evidence submitted since the May 1991 RO 
decision meets this requirement.  To the extent that some 
of the records indicate a history of anxiety/panic attacks, 
this still is not tantamount to showing that the veteran's 
current psychiatric impairment-regardless of the diagnosis-
is the result of his service in the military.  See e.g., 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by additional medical comment by that examiner, 
does not constitute "competent medical evidence"...).  The 
veteran apparently is under the mistaken impression that 
merely to have experienced relevant symptoms during service, 
and later (according to the medical evidence of record) since 
1991, is prima fascia evidence that his claim should be 
reopened and service connection granted.  However, as alluded 
to above, there still must be competent medical nexus 
evidence linking his current psychiatric impairment to his 
service in the military, and there simply is no such evidence 
presently of record.  See Lathan v. Brown, 7 Vet. App. 359 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Board notes additionally that all of the remaining 
medical evidence of record concerns treatment for conditions 
other than of a psychiatric related nature (e.g., low back 
pain radiating into the lower extremities, multiple residuals 
of a moped accident, hematuria, etc.).  Consequently, since 
those records obviously do not pertain to symptoms referable 
to a psychiatric disorder-much less to its possible 
relationship to the veteran's service in the military-they 
are not material to the case and cannot serve as a basis to 
reopen the claim.

The records from the SSA show that-effective March 9, 1993-
the veteran became disabled (unemployable) and, therefore, 
entitled to Social Security benefits and/or supplemental 
security income due to the severity of his psychiatric 
impairment.  This evidence, however, although new, also is 
not material because it does not contain a medical opinion 
linking his psychiatric impairment to his service in the 
military.  The evidence only indicates that he is mentally 
ill, which, given the other evidence of record, the Board 
does not dispute; the SSA records do not, however, provide a 
medical explanation for the cause of his illness, and this 
was the basis for the RO's May 1991 final denial and is the 
current deficiency in his claim.

For the aforementioned reasons, the Board must conclude that 
none of the evidence associated with the claims file since 
the May 1991 RO decision, when viewed either alone or in 
light of the evidence previously of record, tends to indicate 
that the veteran has a psychiatric disorder that was either 
incurred in or aggravated by his service in the military.  As 
such, none of the evidence is "new and material" for the 
purpose of reopening the claim and the May 1991 denial 
remains final.

The Board is aware of no circumstances in this case that 
would put VA on notice of the existence of any additional 
relevant evidence that, if obtained, would provide a basis to 
reopen the claim.  McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  The Board also finds that, inasmuch as the RO denied 
the claim on essentially the same basis as the Board, and 
provided the veteran with an explanation as to why his 
petition to reopen the claim was deficient, the "duty to 
inform" him of the evidence necessary to complete his 
application to reopen his claim has been met.  Id.; 38 
U.S.C.A. § 5103(a).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The petition to reopen the claim for service connection for a 
psychiatric disorder is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

